Opinion issued June 15, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00506-CV 




IN RE HARRY L. BOWLES, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

            Relator Harry L. Bowles has filed a petition for writ of mandamus asking this
court to direct respondent to rule within the next 10 days on a motion for summary
judgment filed by the real parties in interest, George M. Bishop, David E. Sharp, and
Bishop, Peterson & Sharp, P.C.
 
          We deny the petition for writ of mandamus. 
PER CURIAM
          Panel consists of Justices Keyes, Alcala, and Bland.